            Case 1:19-cr-03599-JAP Document 6 Filed 10/10/19 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF NEW MEXICO

   UNITED STATES OF AMERICA,                            )
                                                        )
                  Plaintiff,                            )          CRIMINAL NO. 19-3599 JAP
                                                        )
          vs.                                           )
                                                        )
  JOHN YOUNGBOY LODGEPOLE,                              )
                                                        )
                  Defendant.                            )

             MOTION FOR WRIT OF HABEAS CORPUS AD PROSEQUENDUM
           FOR CUSTODY OF DEFENDANT UNTIL COMPLETION OF FEDERAL
                                    CASE

       The United States of America respectfully moves that the Court order the Clerk of this

Court to issue a Writ of Habeas Corpus ad Prosequendum directing the Sheriff or Warden of the

San Juan County Adult Detention Center, Aztec, NM, to surrender JOHN YOUNGBOY

LODGEPOLE to the United States Marshals Service for the District of New Mexico or his

authorized representative and that the United States Marshal or his authorized representative be

directed to bring JOHN YOUNGBOY LODGEPOLE to the United States Courthouse for the

District of New Mexico for the purpose of prosecution in the above-captioned case.

       JOHN YOUNGBOY LODGEPOLE will remain in the custody of the United States

Marshal or his authorized representative until the federal prosecution is complete.

                                             Respectfully submitted,


                                             JOHN C. ANDERSON
                                             United States Attorney

                                             Electronically filed 10/10/2019
                                             RAQUEL RUIZ VELEZ
                                             Assistant United States Attorney
                                             P.O. Box 607 Albuquerque, NM 87103
                                             (505) 224-1473
            Case 1:19-cr-03599-JAP Document 6 Filed 10/10/19 Page 2 of 2



I HEREBY CERTIFY that I electronically filed
the foregoing with the Clerk of the Court
using the CM/ECF system.
/s/
RAQUEL RUIZ VELEZ
Assistant United States Attorney
